Title: To James Madison from Benjamin Dearborn, 16 November 1802 (Abstract)
From: Dearborn, Benjamin
To: Madison, James


16 November 1802, Washington. Believing that William Thornton’s talents will eventually lead to his promotion, offers his own services should Thornton resign. Has always desired a position in which he could promote “the Progress of the Useful Arts” in his native country by fostering indigenous discoveries and patronizing inventors. States that the extent of U.S. territory and the limited population “unite in their demands, for the Reduction of Manual Labor, by the Genius of the Inventor.” A position in the Patent Office would allow him to realize his wish. “In this field, to Labor, would be to me Enjoyment; to give Satisfaction would gratify my heart.” Hopes this will constitute an apology “for a Proffer of Services, which, otherwise, might appear premature, if not ridiculous.” Has no desire to supersede Thornton; asks only to be considered should a vacancy occur in the future.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Dearborn”). 3 pp.



   
   Benjamin Dearborn (1735–1838) was described as “a man of science, and author of many useful inventions,” of which Dearborn’s “Patent Balance” was the best known (Boston Daily Advertiser, 24 Feb. 1838).


